MacIntyre, J.
1. Ordinary hearsay testimony is wholly without probative value; and when introduced in evidence without objection, such testimony alone can not establish a fact. Eastlick v. So. Ry. Co., 116 Ga. 48.
2. Where certain hearsay testimony was introduced in evidence without objection, and the remaining evidence merely showed that at the time the piano claimed was levied on it was in the house or home occupied by the defendant in fi. fa. and the claimant, and the house was owned by the latter, the trial judge did not commit reversible error in directing a verdict for the claimant. Dean v. American Harrow Co., 112 Ga. 155; So. Mining Co. v. Brown, 107 Ga. 264, 266; Knowles v. Jordan, 61 Ga. 300; Willis v. Parker, 108 Ga. 778.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.

M. B. Eubanks, for plaintiff in error.